 



(CENTEX LOGO) [d38191d3819101.gif]
Exhibit 10.1
PLEASE SIGN & RETURN
Dear [Name]:
As we reviewed at the Board of Directors meeting last week, each non-employee
director was awarded                      restricted shares of common stock for
director service. Here are the legal details of that award. Please sign both
copies of this letter and return one in the enclosed envelope for our files.

•   Your award (the “Award”) consists of Shares of Restricted Stock, par value
$.25 per share, of Centex Corporation (the “Company”). It is being made out of
the Centex Corporation 2003 Equity Incentive Plan (the “Plan”).   •   The
restrictions in the Plan and your Award terminate on                     ,
unless they end at an earlier time as described in the Plan or your Award. The
date that the restrictions terminate is called the “Lapse Date.” The Shares of
Restricted Stock will be freely transferable on the day after the Lapse Date.
You will forfeit your Shares if, before the Lapse Date, (i) you cease to be a
director for any reason or (ii) you engage in, or have an interest (as
stockholder, director, officer, employee, agent, partner or otherwise) in, any
entity that engages in any business activity in the United States that the
Company or any of its Affiliates is engaged at any time from the date of this
Award to the date you cease to be a director. This restriction does not apply if
you own 1% or less of any class of equity securities of a publicly traded
entity, or if your participation or interest in a business activity results in
annual revenues to you or that entity of $500,000 or less.   •   The
restrictions in the Plan and this Award terminate immediately (i) upon your
retirement, (ii) if there is a change in control of the Company, as defined in
the Plan, or (iii) if you die or are permanently disabled. “Retirement” means
the end of your current term as director if you cannot stand for re-election
because you have reached the age of 70, or have reached the 20-year limit, or
your voluntary resignation from the Board with the consent of a majority of the
other directors. Whether you have suffered a permanent disability will be
determined by the Committee. In the event of your death, your Shares will be
transferred pursuant to will or the laws of descent and distribution and the
recipients will have all rights to the Shares of Restricted Stock.   •   This
Award is subject to the Plan, and the Plan will govern if there is any
inconsistency between the Plan and this Award. If you need a copy of the Plan,
the Law Department can provide one. The provisions of the Plan are also
provisions of this Award, and all terms, provisions and definitions set forth in
the Plan are incorporated in this Award and made a part of this Award for all
purposes. Capitalized terms used but not defined in this Award will have the
meanings assigned to such terms in the Plan.   •   This Award has been signed in
duplicate by the Company and delivered to you, and (when you sign below) has
been accepted by you effective as of                     .

     
ACCEPTED BY GRANTEE
  CENTEX CORPORATION
as of                     
   
 
   
 
   
[Name]
  [Name]
 
  [Title]

 